417 F.2d 779
UNITED STATES of America, Appellee,v.John Henry SMITH, Jr., Appellant.
No. 13506.
United States Court of Appeals Fourth Circuit.
Argued November 5, 1969.
Decided November 10, 1969.

William C. Chance, Jr., New York City, for appellant.
William H. Murdock, Greensboro, N. C. (William L. Osteen, U. S. Atty., and Richard M. Dailey, Jr., Asst. U. S. Atty., on brief), for appellee.
Before WINTER and CRAVEN, Circuit Judges, and WIDENER, District Judge.
PER CURIAM:


1
In this case defendant, convicted of the Dyer Act, contends that the district judge abused his discretion in denying a continuance of the trial which was held over five months after defendant was indicted and arrested, and that the evidence was insufficient to enable the jury to determine defendant's guilt beyond a reasonable doubt. From our review of the record and the briefs, we think that there was no abuse of discretion in the denial of the continuance, and the evidence was ample to support the jury's determination.


2
Affirmed.